DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This action is in response to the applicant’s filing on June 26, 2020.  Claims 1 – 20 are pending and examined below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 26, 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. §101 Analysis - Step 1
Claims 1 and 18 are directed to system claims. Claim 11 is directed towards a method claim.  Therefore, claims 1, 11, and 18 are within at least one of the four statutory categories. 
35 U.S.C. §101 – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and / or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below in bold) and will be used as a representative claim for the remainder of the 35 U.S.C. §101 rejections.  Claim 1 recites:
A system for evaluating behavior of vehicles, the system comprising: 
an input device configured to receive a request for evaluation of behavior of vehicles; 
one or more processors; 
one or more memory modules communicatively coupled to the one or more processors; and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the system to: 
collect log files related to vehicles from a plurality of sources, a format of log files from one source being different from a format of log files from another source; 
extract one or more parameters for the vehicles from the collected log files based on the request for evaluation; and 
evaluate behavior of the vehicles based on the extracted one or more parameters, 
wherein the one or more parameters include time series and time intervals.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “evaluating…” in the context of this claim encompasses a person (driver or passenger) observing and acquiring data of other vehicles’ behaviors and forming a simple judgement based upon the conclusions of that data.  Accordingly, the claim recites at least one abstract idea.
35 U.S.C. §101 – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A system for evaluating behavior of vehicles, the system comprising: 
an input device configured to receive a request for evaluation of behavior of vehicles; 
one or more processors; 
one or more memory modules communicatively coupled to the one or more processors; and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the system to: 
collect log files related to vehicles from a plurality of sources, a format of log files from one source being different from a format of log files from another source; 
extract one or more parameters for the vehicles from the collected log files based on the request for evaluation; and 
evaluate behavior of the vehicles based on the extracted one or more parameters, 
wherein the one or more parameters include time series and time intervals.
For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “receiving a request for evaluating behavior of vehicles…,” “collecting log files,… being different from a format of log files from another source,” and “evaluating behavior of the vehicles… based on the extracted one or more parameters,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and other vehicles data, and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, the “vehicle controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
35 U.S.C. §101 – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle controller to perform the evaluating… amounts to nothing more than applying the exception using a generic
computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receiving a request for evaluating behavior of vehicles…,” “collecting log files,… being different from a format of log files from another source,” and “evaluating behavior of the vehicles… based on the extracted one or more parameters,” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “receiving a request for evaluating behavior of vehicles…,” “collecting log files,… being different from a format of log files from another source,” and “evaluating behavior of the vehicles… based on the extracted one or more parameters,” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. 
Dependent claims 2 – 20, 12 – 17, and 19 - 20 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2 – 20, 12 – 17, and 19 - 20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 11, and 18.
Therefore, claims 1 – 20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light").
As to Claim 11,
Light’s Connected and Autonomous Vehicle (CAV) behavioral adaptive driving system discloses a method for evaluating behavior of vehicles (see at least Figs. 3 - 5 and ¶0023, Light discloses a communication information method wherein a vehicle is communicatively coupled to other vehicles to evaluate the behavior of the other vehicles), the method comprising: 
collecting log files related to vehicles from a plurality of sources, a format of log files from one source being different from a format of log files from another source (see at least Fig. 1 ~ information lookup service provider(s) 130.  See Fig. 3 ~ process method steps 310 - 340, ¶0027, ¶0031, ¶0050, and ¶0065, Light discloses wherein CAV 110 acquires and stores other vehicle (group of vehicles) data such as moving speed and directions of the other vehicles and whether these other vehicles are acting erratically. Log files may be in a format that is acquired locally and specific to the CAV 110, and then in format of log files from external multiple information lookup service providers); 
extracting one or more parameters for the vehicles from the collected log files based on the request for evaluation (see at least Fig. 3 ~ process method steps 310 - 340, ¶0031 and ¶0050, Light discloses wherein CAV 110 associates vehicles of the same make and model with observed potentially dangerous conditions); and 
evaluating behavior of the vehicles based on the extracted one or more parameters (see at least Fig. 3 ~ process method steps 320, ¶0059, and ¶0065, Light teaches wherein CAV 110 observes behaviors of other vehicles not following traffic rules, swerving or weaving through lanes, and consequently implements collision avoidance strategies and maneuvers), wherein the one or more parameters include time series and time intervals.  (See at least Fig. 3 ~ process method steps 320 - 330 and ¶0061, Light discloses wherein CAV 110 communicates the parameters (vehicle identification information) with time stamps and  locations of the other vehicle(s) exhibiting unsafe and potentially dangerous behaviors).
As to Claim 18,
Light’s Connected and Autonomous Vehicle (CAV) behavioral adaptive driving system discloses a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor (see at least ¶0037, non-transitory machine-readable media performs instructions), cause the processor to evaluate behavior of vehicles, by executing steps comprising: 
collecting log files related to vehicles from a plurality of sources, a format of log files from one source being different from a format of log files from another source (see at least Fig. 1 ~ information lookup service provider(s) 130.  See Fig. 3 ~ process method steps 310 - 340, ¶0027, ¶0031, ¶0050, and ¶0065, Light discloses wherein CAV 110 acquires and stores other vehicle (group of vehicles) data such as moving speed and directions of the other vehicles and whether these other vehicles are acting erratically. Log files may be in a format that is acquired locally and specific to the CAV 110, and then in format of log files from external multiple information lookup service providers); 
extracting one or more parameters for the vehicles from the collected log files based on the request for evaluation (see at least Fig. 3 ~ process method steps 310 - 340, ¶0031 and ¶0050, Light discloses wherein CAV 110 associates vehicles of the same make and model with observed potentially dangerous conditions); and 
evaluating behavior of the vehicles based on the extracted one or more parameters (see Fig. 3 ~ process method steps 320, ¶0059, and ¶0065, Light teaches wherein CAV 110 observes behaviors of other vehicles not following traffic rules, swerving or weaving through lanes, and consequently implements collision avoidance strategies and maneuvers), wherein the one or more parameters include time series and time intervals.  (See at least Fig. 3 ~ process method steps 320 - 330 and ¶0061, Light discloses wherein CAV 110 communicates the parameters (vehicle identification information) with time stamps and locations of the other vehicle(s) exhibiting unsafe and potentially dangerous behaviors).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") in view of U.S. Patent Application Publication No. US 2022/0126878 A1 to MOUSTAFA et al. (herein after "Moustafa").
As to Claim 1,
Light’s Connected and Autonomous Vehicle (CAV) behavioral adaptive driving system discloses a system for evaluating behavior of vehicles (see Fig. 1 and ¶0023, Light discloses a communication information system communicatively coupled to other vehicles to evaluate the behavior of the other vehicles), the system comprising: 
one or more processors (see Fig. 2, ¶0027, and ¶0037, processor); 

    PNG
    media_image1.png
    529
    730
    media_image1.png
    Greyscale

one or more memory modules communicatively coupled to the one or more processors (see Fig. 2, ¶0027 - ¶0028, and ¶0037, memory 230); and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors (see ¶0037, non-transitory machine-readable media performs instructions), cause the system to: 
collect log files related to vehicles from a plurality of sources, a format of log files from one source being different from a format of log files from another source (see Fig. 1 ~ information lookup service provider(s) 130.  See Fig. 3 ~ process method steps 310 - 340, ¶0027, ¶0031, ¶0050, and ¶0065, Light discloses wherein CAV 110 acquires and stores other vehicle (group of vehicles) data such as moving speed and directions of the other vehicles and whether these other vehicles are acting erratically. Log files may be in a format that is acquired locally and specific to the CAV 110, and then in format of log files from external multiple information lookup service providers); 
extract one or more parameters for the vehicles from the collected log files based on the request for evaluation (see Fig. 3 ~ process method steps 310 - 340, ¶0031 and ¶0050, Light discloses wherein CAV 110 associates vehicles of the same make and model with observed potentially dangerous conditions); and 
evaluate behavior of the vehicles based on the extracted one or more parameters (see Fig. 3 ~ process method steps 320, ¶0059, and ¶0065, Light teaches wherein CAV 110 observes behaviors of other vehicles not following traffic rules, swerving or weaving through lanes, and consequently implements collision avoidance strategies and maneuvers), 
wherein the one or more parameters include time series and time intervals.  (See Fig. 3 ~ process method steps 320 - 330 and ¶0061, Light discloses wherein CAV 110 communicates the parameters (vehicle identification information) with time stamps and  locations of the other vehicle(s) exhibiting unsafe and potentially dangerous behaviors).
While Light’s CAV behavioral adaptive driving system discusses requesting evaluation of behavior of vehicles (see ¶0023 of Light), Moustafa provides more clarification and is relied upon to teach a microphone as an input device configured to receive a request for evaluation of behavior of vehicles (see ¶0150 and ¶0152 of Moustafa, teaching wherein an autonomous vehicle equipped with a microphone as an input device, may observe and monitor the conditions which may deemed to be potentially unsafe, and then through crowdsourcing to multiple surrounding cars (including law enforcement vehicles) may make a request for further behavior evaluation of the autonomous vehicle.  Specifically, a vehicle may use a microphone to make a request of evaluating behavior of other vehicles).
Overall, Moustafa’s work presents a remote computing system to control driving of the vehicle remotely and receive driving instruction data from the remote computing system. (See Figs. 1, 8 ~ other vehicles 110 as a function of vehicle (e.g.,105, 110, 115)  connected to edge cloud server, ¶0043, and ¶0096, Moustafa teaches two road agents (communicatively coupled vehicles) observing safe-distances between one another in order to maintain collision avoidance). 
Light is analogous art to the claimed invention as it relates to evaluation of the  behavior of vehicles in that it provides acquisition and storage of raw traffic data including, positions, orientations, speeds, etc. Moustafa is analogous art to the claimed invention as it relates to evaluation of the behavior of vehicles in that it provides a microphone as an input device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Light’s CAV behavioral adaptive driving system with the microphone as an input device, as taught by Moustafa, to provide expanded capability to submit requests for evaluation of vehicles behaviors, thereby enabling benefits, including but not limited to:  estimating other vehicles’ driving mannerisms as an input to inform collision avoidance and mitigation strategies and maneuvers, resulting in enhanced vehicle safety. 
As to Claim 3,
Modified Light substantially discloses the system of claim 1, wherein the one or more parameters include at least one of a vehicle speed, a vehicle orientation, a vehicle location, and map information.  (See Figs. 1, 3 ~ process method steps 310 - 340, ¶0027, ¶0031, ¶0050, and ¶0065, Light discloses wherein CAV 110 acquires and stores other vehicle (group of vehicles) data such as moving speed and directions of the other vehicles and whether these other vehicles are acting erratically).
As to Claim 6,
Modified Light substantially discloses the system of claim 1, wherein each of the time series includes a parameter in association with a time stamp.  (See Fig. 3 ~ process method steps 320 - 330 and ¶0061, Light discloses wherein CAV 110 communicates the parameters (vehicle identification information) with time stamps and  locations of the other vehicle(s) exhibiting unsafe and potentially dangerous behaviors).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") in view of U.S. Patent Application Publication No. US 2022/0126878 A1 to MOUSTAFA et al. (herein after "Moustafa") as to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2018/0061151 A1 to CHAINER et al. (herein after "Chainer").
As to Claim 2,
Modified Light substantially discloses the system of claim 1, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors.  (See ¶0023 and ¶0037, Light discloses non-transitory machine-readable media performing instructions wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles). 
However, Light does not explicitly disclose causing the system to: 
 evaluating lane change behavior of the vehicles based on the extracted one or more parameters.
Chainer’s work presents a traffic identification system wherein hazardous driving behaviors are identified based upon the position and motion data from a plurality of vehicles uploaded to a cloud data center. A hazardous vehicle is identified based on a computed hazard metric for the plurality of vehicles, and the associated data set with the computed hazard metric for the plurality of vehicles is reported out externally to other users and agencies.
Chainer further discloses evaluating lane change behavior of the vehicles based on the extracted one or more parameters.  (See Figs. 1, 4, and ¶0050 – ¶0051.  In particular, see Fig. 4.
    PNG
    media_image2.png
    606
    824
    media_image2.png
    Greyscale

See ¶0051, Chainer discloses a cloud datacenter 110 which detects unsafe driving behavior of the vehicles specifically herein as lane changing directly in front of other vehicles based upon proximity sensor data which estimates extracted parameters including, but not limited to, speed and distance from other vehicles (estimated vehicle positions ~ see [0034] of disclosure).
Chainer is analogous art to the claimed invention as it relates to evaluation of the  behavior of vehicles in that it provides computed metrics to the hazardous behavior respective to extracted one or more parameters. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system wherein lane change behavior of the vehicles is based upon an extracted parameter, as taught by Chainer, to provide actionable, timely warnings of vehicles exhibiting computed hazardous behaviors, thereby enabling benefits, including but not limited to:  enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety. 

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") in view of U.S. Patent Application Publication No. US 2022/0126878 A1 to MOUSTAFA et al. (herein after "Moustafa") as to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2019/0009784 A1 to TAKEDA (herein after "Takeda").
As to Claim 4,
Modified Light substantially discloses the system of claim 1, and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors.  (See ¶0023 and ¶0037, Light discloses non-transitory machine-readable media performing instructions wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles).
While Light’s Connected and Autonomous Vehicle (CAV) behavioral adaptive driving system teaches wherein observing behaviors of other vehicles not following traffic rules, specifically where these other vehicles swerve or weave through lanes (see of Fig. 3 ~ process method steps 320, ¶0059, and ¶0065 Light); Light does not explicitly disclose wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processor, cause the system to, determine a lane change start time and 
a lane change end time of a vehicle based on a map, locations of the vehicle on the map at different times, and 
orientation of the vehicle at the different times, the time intervals include a lane change interval, and the lane change interval is determined based on the lane change start time and the lane change end time.
Takeda’s work presents an estimation system considers the motion planning and execution of lane change timing for a vehicle, based upon the estimation of a lane change of a peripheral vehicle traveling around a vehicle.
Takeda further teaches determining a lane change start time (see Fig. 7 ~ process method step S106, ¶0168 - ¶0169, Takeda discloses determining a lane change start time) and a lane change end time of a vehicle based on a map, locations of the vehicle on the map at different times (see Fig. 7 ~ process method step S110, Figs. 23 - 24, and ¶0168 - ¶0169, Likewise, Takeda discloses determining a lane change end time where a target position is derived according to locations of the vehicle respective to map locations and available lane change regions), and orientation of the vehicle at the different times (see Fig. 7 ~ process method step S110, Figs. 23 - 24, and ¶0015, ¶0168 - ¶0169, Takeda teaches orientation of the vehicle at  different times based upon the position of the monitored other vehicle (peripheral vehicle) respectively, during the  periods defined as the lane change start and end times), the time intervals include a lane change interval, and the lane change interval is determined based on the lane change start time and the lane change end time.  (See Fig. 7 ~ process method step S110, Figs. 23 - 24, and ¶0015, ¶0168 - ¶0169, Takeda discloses wherein the time intervals include a lane change interval, and the lane change interval is determined based on the lane change start time and the lane change end time).
Takeda is analogous art to the claimed invention as it relates to evaluation of the  behavior of vehicles in that it provides motion planning of the vehicle respective to the movement of the other vehicles (peripheral vehicles). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system wherein lane change behavior of a vehicle is based upon start and end time of other vehicles (peripheral vehicles), as taught by Takeda, to provide motion planning of the vehicle respective to the movement of the other vehicles (peripheral vehicles), thereby enabling benefits, including but not limited to:  facilitating safer lane change control of the vehicle; and enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety. 

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") in view of U.S. Patent Application Publication No. US 2022/0126878 A1 to MOUSTAFA et al. (herein after "Moustafa"), and further in view of U.S. Patent Application Publication No. US 2019/0009784 A1 to TAKEDA (herein after "Takeda") as to claim 4 above, and further in view of U.S. Patent Application Publication No. US 2018/0079420 A1 to AINE. (herein after "Aine").
As to Claim 5,
Modified Light substantially discloses the system of claim 4, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors.  (See ¶0023 and ¶0037, Light discloses non-transitory machine-readable media performing instructions wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles). 
However, Light does not explicitly disclose causing the system to: 
determine whether a minimum distance between the vehicle and other vehicles during the lane change interval is less than a threshold distance; and 
output a notification in response to determination that the minimum distance between the vehicle and other vehicles during the lane change interval is less than the threshold distance.
Aine’s work presents an automated  lane change maneuvering control system wherein a motion plan for an ego vehicle to move from a current lane to a target lane is determined based on overtaking decisions of one or more other vehicles, while considering the kinematic state of the ego vehicle and a prediction of motion of the one or more other vehicles in the target lane, estimates of headway in relation to at least one of the one or more other vehicles in the target lane.
Aine further teaches determining whether a minimum distance between the vehicle and other vehicles during the lane change interval is less than a threshold distance (see Figs. 2 - 4, ¶0036-¶0037, ¶0054, ¶0062, and ¶0072. In particular, see Fig. 3 ~ process method steps 340 - 355. See Fig. 4 ~ process method step 455.  See ¶0054, ¶0062, and ¶0072, Aine discloses automated control module 640, teaching wherein process method steps 212 - 270, vehicle 600 traverses a current lane, selects a target lane, and then proceeds to move into a target lane (adjacent lane to the current lane).  During the process of traversing to the target lane, automated control module 640 assesses the proximity / distance of other vehicles (peripheral vehicles to the vehicle), and considers the minimum distance (minimum headway) between the vehicle and other vehicles (peripheral vehicles to the vehicle); and outputting a notification in response to determination that the minimum distance between the vehicle and other vehicles during the lane change interval is less than the threshold distance.  (See Fig. 6 ~ process method step ¶0022 and ¶0072, Aine teaches where sensor module 630 informs automated control module 640 and facilitates feasibility check module 670 performing checks for the presence wherein / or if vehicles in the target lane are detected 130, and if vehicles in the target lane are detected and if the minimum distance (minimum headway) between the vehicle and other vehicles (peripheral vehicles to the vehicle) is exceeded – specifically, herein resulting in an unsafe inter-vehicle distance, then corresponding messages are processed and outputted from a centralized traffic coordinator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system wherein lane change interval, as taught by Aine, to provide motion planning of the vehicle respective to the movement of the other vehicles (peripheral vehicles), thereby enabling benefits, including but not limited to:  facilitating safer lane change control of the vehicle; and enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety. 

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") in view of U.S. Patent Application Publication No. US 2022/0126878 A1 to MOUSTAFA et al. (herein after "Moustafa") as to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2019/0071098 A1 to ASAKURA et al. (herein after "Asakura").
As to Claim 7,
Modified Light substantially discloses the system of claim 1, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors.  (See ¶0023 and ¶0037, Light discloses non-transitory machine-readable media performing instructions wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles). 
However, Light does not explicitly disclose causing the system to: 
determine whether a vehicle deviates from a centerline of a road based on the extracted one or more parameters.
Asakura’s work presents a vehicle control system wherein it detects a state of the surroundings and assists a occupant's driving on the basis of the result of the detection executed and perform steering control according to a relation between the subject vehicle and a lane in a case in which the first running assistor is determined as being in the predetermined state.
Asakura further teaches determining whether a vehicle deviates from a centerline of a road based on the extracted one or more parameters.  (See Fig. 3 and ¶0064, Asakura discloses computing a horizontal deviation quantity from the center line of the traveling lane).
Asakura is analogous art to the claimed invention as it relates to evaluation of the  behavior of vehicles in that it provides deviation of a vehicle from a centerline of road respective to extracted one or more parameters (i.e., while it is speeding erratically during the course of vehicle traveling, including but not limited to, lane changing, and exiting off a freeway exits to the hazardous behavior). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system with determining whether a vehicle deviates from a centerline of a road based on the extracted one or more parameters, as taught by Asakura, to provide timely lane changing and / or lane maintaining, thereby enabling benefits, including but not limited to:  enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety. 

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") in view of U.S. Patent Application Publication No. US 2022/0126878 A1 to MOUSTAFA et al. (herein after "Moustafa"), and further in view of U.S. Patent Application Publication No. US 2019/0071098 A1 to ASAKURA et al. (herein after "Asakura") as to claim 7 above, and further in view of US 2021/0061282 A1 to JAFARI TAFTI et al. (herein after "Jafari").
As to Claim 8,
Modified Light substantially discloses the system of claim 7, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors.  (See ¶0023 and ¶0037, Light discloses non-transitory machine-readable media performing instructions wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles). 
However, Light does not explicitly disclose causing the system to: 
determine a lane maintenance start time and 
a lane maintenance end time of a vehicle based on a map, locations of the vehicle on the map at different times, and 
orientation of the vehicle at the different times, the time intervals include a lane maintenance interval, and the lane maintenance interval is determined based on the lane maintenance start time and the lane maintenance end time.
Jafari’s work presents a lane change control system wherein an ego vehicle performs a lane change respective to predictions as to future positions and movement of a target vehicle; identifying a plurality of gaps through which the ego vehicle may accomplish the lane change, based on the predictions, calculating a cost for each of the plurality of gaps; selecting, a selected gap from among the plurality of gaps, having a minimized cost; and executing the lane change for the ego vehicle via the selected gap.
Jafari further discloses determining a lane maintenance start time (see Fig. 5 ~ process method steps 508 - 516, ¶0080 and ¶0090, Jafari discloses lane maintenance start time) and a lane maintenance end time of a vehicle based on a map, locations of the vehicle on the map at different times (see Fig. 5 ~ process method steps 508 - 516, ¶0080 and ¶0090, Jafari teaches lane maintenance end time of a vehicle based on a map, locations of the vehicle on the map at different times), and orientation of the vehicle at the different times, the time intervals include a lane maintenance interval, and the lane maintenance interval is determined based on the lane maintenance start time and the lane maintenance end time.  (See Fig. 5 ~ process method steps 508 - 516, ¶0080 and ¶0090, discloses maneuver planning for urgent lane changes like exiting a freeway exit, teaching wherein lane keeping start and end times is performed using map data of 508 and location data of 512 respective to other vehicle data of 514, until it is necessary to perform the lane change to exit the freeway).
Jafari is analogous art to the claimed invention as it relates to evaluation of the  behavior of vehicles in that it provides lane maintaining and motion planning of the vehicle respective to the movement of the other vehicles (peripheral vehicles). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system wherein lane maintenance behavior of a vehicle is based upon start and end time of other vehicles (peripheral vehicles), as taught by Jafari, to provide lane keeping / maintaining and motion planning of the vehicle respective to the movement of the other vehicles (peripheral vehicles), thereby enabling benefits, including but not limited to:  facilitating safer lane change control of the vehicle; and enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety. 

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") in view of U.S. Patent Application Publication No. US 2022/0126878 A1 to MOUSTAFA et al. (herein after "Moustafa") as to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2019/0009784 A1 to TAKEDA (herein after "Takeda").
As to Claim 10,
Modified Light substantially discloses the system of claim 1, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors.  (See ¶0023 and ¶0037, Light discloses non-transitory machine-readable media performing instructions wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles). 
However, Light does not explicitly disclose causing the system to:
interpolate the extracted one or more parameters based on the extracted parameters for different times.
On the contrary, Takeda teaches interpolating the extracted one or more parameters based on the extracted parameters for different times.  (See Fig. 7 ~ process method step S110, Figs. 23 - 24, and ¶0015, ¶0168 - ¶0169, Takeda teaches inserting the extracted one or more parameters based on the extracted parameters for different times based upon orientation of the vehicle at different times is derived upon the estimated position of the monitored other vehicle (peripheral vehicle)(see [0034] of disclosure) respectively, during the periods having a plurality of lane change start and end times).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system interpolating the extracted one or more parameters based on the extracted parameters for different times, as taught by Takeda, to provide motion planning of the vehicle respective to the movement of the other vehicles (peripheral vehicles), thereby enabling benefits, including but not limited to:  facilitating safer lane change control of the vehicle; and enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") as to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2018/0061151 A1 to CHAINER et al. (herein after "Chainer").
As to Claim 12,
Modified Light substantially discloses the method of claim 11, wherein evaluating behavior of the vehicles based on the extracted one or more parameters.  (See ¶0023 and ¶0037, Light discloses non-transitory machine-readable media executing instructions to perform the method wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles).
However, Light does not explicitly disclose the method comprising: 
evaluating lane change behavior of the vehicles based on the extracted one or more parameters.
On the contrary, Chainer discloses evaluating lane change behavior of the vehicles based on the extracted one or more parameters.  (See Figs. 1, 4 - 5, and ¶0050 – ¶0051.  In particular, see Fig. 4.  See Fig. 5 ~ process method steps 560 - 580. 

    PNG
    media_image3.png
    606
    346
    media_image3.png
    Greyscale

See ¶0051, Chainer discloses a cloud datacenter 110 which detects unsafe driving behavior of the vehicles specifically herein as lane changing directly in front of other vehicles based upon proximity sensor data which estimates extracted parameters including, but not limited to, speed and distance from other vehicles (estimated vehicle positions ~ see [0034] of disclosure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system wherein lane change behavior of the vehicles is based upon an extracted parameter, as taught by Chainer, to provide actionable, timely warnings of vehicles exhibiting computed hazardous behaviors, thereby enabling benefits, including but not limited to:  enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety. 

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") in view of U.S. Patent Application Publication No. US 2018/0061151 A1 to CHAINER et al. (herein after "Chainer") as to claim 12 above, in view of U.S. Patent Application Publication No. US 2019/0009784 A1 to TAKEDA (herein after "Takeda").
As to Claim 13,
Modified Light substantially discloses the method of claim 12.  (See ¶0023 and ¶0037 of Light, Light discloses non-transitory machine-readable media executing instructions to perform the method wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles)
Although Light teaches observing behaviors of other vehicles not following traffic rules, specifically where these other vehicles swerve or weave through lanes (see of Fig. 3 ~ process method steps 320, ¶0059, and ¶0065 Light); Light does not explicitly disclose wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processor, cause the system to, determine a lane change start time and 
a lane change end time of a vehicle based on a map, locations of the vehicle on the map at different times, and 
orientation of the vehicle at the different times, the time intervals include a lane change interval, and the lane change interval is determined based on the lane change start time and the lane change end time.
Takeda, on the other hand, teaches determining a lane change start time (see Fig. 7 ~ process method step S106, ¶0168 - ¶0169, Takeda discloses determining a lane change start time) and a lane change end time of a vehicle based on a map, locations of the vehicle on the map at different times (see Fig. 7 ~ process method step S110, Figs. 23 - 24, and ¶0168 - ¶0169, Likewise, Takeda discloses determining a lane change end time where a target position is derived according to locations of the vehicle respective to map locations and available lane change regions), and orientation of the vehicle at the different times (see Fig. 7 ~ process method step S110, Figs. 23 - 24, and ¶0015, ¶0168 - ¶0169, Takeda teaches orientation of the vehicle at  different times based upon the position of the monitored other vehicle (peripheral vehicle) respectively, during the  periods defined as the lane change start and end times), wherein the time intervals include a lane change interval, and the lane change interval is determined based on the lane change start time and the lane change end time.  (See Fig. 7 ~ process method step S110, Figs. 23 - 24, and ¶0015, ¶0168 - ¶0169, Takeda discloses wherein the time intervals include a lane change interval, and the lane change interval is determined based on the lane change start time and the lane change end time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system wherein lane change behavior of a vehicle is based upon start and end time of other vehicles (peripheral vehicles), as taught by Takeda, to provide motion planning of the vehicle respective to the movement of the other vehicles (peripheral vehicles), thereby enabling benefits, including but not limited to:  facilitating safer lane change control of the vehicle; and enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") in view of U.S. Patent Application Publication No. US 2018/0061151 A1 to CHANIER et al. (herein after "Chanier"), and further in view of  U.S. Patent Application Publication No. US 2019/0009784 A1 to TAKEDA (herein after "Takeda") as to claim 13 above, and further in view of U.S. Patent Application Publication No. US 2018/0079420 A1 to AINE (herein after "Aine").
As to Claim 14,
Modified Light substantially discloses the method of claim 13.  (See ¶0023 and ¶0037 of Light, Light discloses non-transitory machine-readable media executing instructions to perform the method wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles)
However, Light does not explicitly disclose causing the system to: 
determine whether a minimum distance between the vehicle and other vehicles during the lane change interval is less than a threshold distance; and 
outputting a notification in response to determination that the minimum distance between the vehicle and other vehicles during the lane change interval is less than the threshold distance.
On the contrary, Aine teaches determining whether a minimum distance between the vehicle and other vehicles during the lane change interval is less than a threshold distance (see Figs. 2 - 4, ¶0036-¶0037, ¶0054, ¶0062, and ¶0072. In particular, see Fig. 3 ~ process method steps 340 - 355. See Fig. 4 ~ process method step 455.  See ¶0054, ¶0062, and ¶0072, Aine discloses automated control module 640, teaching wherein process method steps 212 - 270, vehicle 600 traverses a current lane, selects a target lane, and then proceeds to move into a target lane (adjacent lane to the current lane).  During the process of traversing to the target lane, automated control module 640 assesses the proximity / distance of other vehicles (peripheral vehicles to the vehicle), and considers the minimum distance (minimum headway) between the vehicle and other vehicles (peripheral vehicles to the vehicle); and outputting a notification in response to determination that the minimum distance between the vehicle and other vehicles during the lane change interval is less than the threshold distance.  (See Fig. 6 ~ process method step ¶0022 and ¶0072, Aine teaches where sensor module 630 informs automated control module 640 and facilitates feasibility check module 670 performing checks for the presence wherein / or if vehicles in the target lane are detected 130, and if vehicles in the target lane are detected and if the minimum distance (minimum headway) between the vehicle and other vehicles (peripheral vehicles to the vehicle) is exceeded – specifically, herein resulting in an unsafe inter-vehicle distance, then corresponding messages are processed and outputted from a centralized traffic coordinator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system wherein lane change interval, as taught by Aine, to provide motion planning of the vehicle respective to the movement of the other vehicles (peripheral vehicles), thereby enabling benefits, including but not limited to:  facilitating safer lane change control of the vehicle; and enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety. 

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") as to claim 11 above, in view of U.S. Patent Application Publication No. US 2019/0071098 A1 to ASAKURA et al. (herein after "Asakura").
As to Claim 15,
Light discloses the method of claim 11.  (See ¶0023 and ¶0037 of Light, Light discloses non-transitory machine-readable media executing instructions to perform the method wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles).
However, Light does not explicitly disclose the method further comprising: 
determining whether a vehicle deviates from a centerline of a road based on the extracted one or more parameters.
On the other hand, Asakura discloses teaches determining whether a vehicle deviates from a centerline of a road based on the extracted one or more parameters.  (See Fig. 3 and ¶0064, Asakura discloses computing a horizontal deviation quantity from the center line of the traveling lane).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system with determining whether a vehicle deviates from a centerline of a road based on the extracted one or more parameters, as taught by Asakura, to provide timely lane changing and / or lane maintaining, thereby enabling benefits, including but not limited to:  enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety. 

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light"), in view of U.S. Patent Application Publication No. US 2019/0071098 A1 to ASAKURA et al. (herein after "Asakura") as to claim 15 above, and further in view of U.S. Patent Application Publication No. US 2021/0061282 A1 to JAFARI TAFTI et al. (herein after "Jafari").
As to Claim 16,
Modified Light substantially discloses the method of claim 15.  (See ¶0023 and ¶0037 of Light, Light discloses non-transitory machine-readable media executing instructions to perform the method wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles).
However, Light does not teach or suggest the method further comprising:
determining a lane maintenance start time and 
a lane maintenance end time of a vehicle based on a map, locations of the vehicle on the map at different times, and 
orientation of the vehicle at the different times, wherein the time intervals include a lane maintenance interval, the lane maintenance interval is determined based on the lane maintenance start time and the lane maintenance end time.
Jafari, on the other hand, discloses determining a lane maintenance start time (see Fig. 5 ~ process method steps 508 - 516, ¶0080 and ¶0090, Jafari discloses lane maintenance start time) and a lane maintenance end time of a vehicle based on a map, locations of the vehicle on the map at different times (see Fig. 5 ~ process method steps 508 - 516, ¶0080 and ¶0090, Jafari teaches lane maintenance end time of a vehicle based on a map, locations of the vehicle on the map at different times), and orientation of the vehicle at the different times, the time intervals include a lane maintenance interval, and the lane maintenance interval is determined based on the lane maintenance start time and the lane maintenance end time.  (See Fig. 5 ~ process method steps 508 - 516, ¶0080 and ¶0090, discloses maneuver planning for urgent lane changes like exiting a freeway exit, teaching wherein lane keeping start and end times is performed using map data of 508 and location data of 512 respective to other vehicle data of 514, until it is necessary to perform the lane change to exit the freeway).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system wherein lane maintenance behavior of a vehicle is based upon start and end time of other vehicles (peripheral vehicles), as taught by Jafari, to provide lane keeping / maintaining and motion planning of the vehicle respective to the movement of the other vehicles (peripheral vehicles), thereby enabling benefits, including but not limited to:  facilitating safer lane change control of the vehicle; and enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety. 

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") as to claim 18 above, in view of U.S. Patent Application Publication No. US 2019/0009784 A1 to TAKEDA (herein after "Takeda").
As to Claim 19,
Modified Light substantially discloses the non-transitory computer readable medium of claim 18.  (See ¶0023 and ¶0037, Light discloses non-transitory machine-readable media performing instructions wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles).
While Light teaches observing behaviors of other vehicles not following traffic rules, specifically where these other vehicles swerve or weave through lanes (see of Fig. 3 ~ process method steps 320, ¶0059, and ¶0065 Light); Light does not explicitly disclose wherein the non-transitory computer readable medium, further comprises:
determining a lane change start time and 
a lane change end time of a vehicle based on a map, locations of the vehicle on the map at different times, and 
orientation of the vehicle at the different times, the time intervals include a lane change interval, and the lane change interval is determined based on the lane change start time and the lane change end time.
Conversely, Takeda teaches determining a lane change start time (see Fig. 7 ~ process method step S106, ¶0168 - ¶0169, Takeda discloses determining a lane change start time) and a lane change end time of a vehicle based on a map, locations of the vehicle on the map at different times (see Fig. 7 ~ process method step S110, Figs. 23 - 24, and ¶0168 - ¶0169, Likewise, Takeda discloses determining a lane change end time where a target position is derived according to locations of the vehicle respective to map locations and available lane change regions), and orientation of the vehicle at the different times (see Fig. 7 ~ process method step S110, Figs. 23 - 24, and ¶0015, ¶0168 - ¶0169, Takeda teaches orientation of the vehicle at  different times based upon the position of the monitored other vehicle (peripheral vehicle) respectively, during the  periods defined as the lane change start and end times) determining a lane change interval based on the lane change start time and the lane change end time.  (See Fig. 7 ~ process method step S110, Figs. 23 - 24, and ¶0015, ¶0168 - ¶0169, Takeda discloses wherein the time intervals include a lane change interval, and the lane change interval is determined based on the lane change start time and the lane change end time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Light’s CAV behavioral adaptive driving system wherein lane change behavior of a vehicle is based upon start and end time of other vehicles (peripheral vehicles), as taught by Takeda, to provide motion planning of the vehicle respective to the movement of the other vehicles (peripheral vehicles), thereby enabling benefits, including but not limited to:  facilitating safer lane change control of the vehicle; and enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0062249 A1 to LIGHT et al. (herein after "Light") in view of  U.S. Patent Application Publication No. US 2019/0009784 A1 to TAKEDA (herein after "Takeda") as to claim 19 above, and further in view of U.S. Patent Application Publication No. US 2018/0079420 A1 to AINE. (herein after "Aine").
As to Claim 20,
Modified Light substantially discloses the non-transitory computer readable medium of claim 19.  (See ¶0023 and ¶0037, Light discloses non-transitory machine-readable media performing instructions wherein a communication information system communicatively coupled to other vehicles evaluates the behavior of the other vehicles).
However, Light does not explicitly disclose the system wherein the steps further comprise: 
determining whether a minimum distance between the vehicle and other vehicles during the lane change interval is less than a threshold distance; and 
outputting a notification in response to determination that the minimum distance between the vehicle and other vehicles during the lane change interval is less than the threshold distance.
Conversely, Aine teaches determining whether a minimum distance between the vehicle and other vehicles during the lane change interval is less than a threshold distance (see Figs. 2 - 4, ¶0036-¶0037, ¶0054, ¶0062, and ¶0072. In particular, see Fig. 3 ~ process method steps 340 - 355. See Fig. 4 ~ process method step 455.  See ¶0054, ¶0062, and ¶0072, Aine discloses automated control module 640, teaching wherein process method steps 212 - 270, vehicle 600 traverses a current lane, selects a target lane, and then proceeds to move into a target lane (adjacent lane to the current lane).  During the process of traversing to the target lane, automated control module 640 assesses the proximity / distance of other vehicles (peripheral vehicles to the vehicle), and considers the minimum distance (minimum headway) between the vehicle and other vehicles (peripheral vehicles to the vehicle); and outputting a notification in response to determination that the minimum distance between the vehicle and other vehicles during the lane change interval is less than the threshold distance.  (See Fig. 6 ~ process method step ¶0022 and ¶0072, Aine teaches where sensor module 630 informs automated control module 640 and facilitates feasibility check module 670 performing checks for the presence wherein / or if vehicles in the target lane are detected 130, and if vehicles in the target lane are detected and if the minimum distance (minimum headway) between the vehicle and other vehicles (peripheral vehicles to the vehicle) is exceeded – specifically, herein resulting in an unsafe inter-vehicle distance, then corresponding messages are processed and outputted from a centralized traffic coordinator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Light’s CAV behavioral adaptive driving system wherein lane change interval, as taught by Aine, to provide motion planning of the vehicle respective to the movement of the other vehicles (peripheral vehicles), thereby enabling benefits, including but not limited to:  facilitating safer lane change control of the vehicle; and enhancing the precision of information inputs to facilitate expanded collision avoidance and mitigation strategies and maneuvers; resulting in enhanced vehicle safety. 

Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the available prior art appears to be silent in disclosing wherein the system outputs a notification in response to determination that the difference between a center of the vehicle deviates and the centerline of the road is greater than the threshold deviation during the lane maintenance interval.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, and is listed below as follows:      
US 2020/0008028 A1 to YANG, (see ¶0116 and ¶0129 of Yang), Yang is analogous art to the claimed invention as it relates to evaluation of the behavior of vehicles in that it provides acquisition and storage of raw traffic data wherein “they may include category of behavior (e.g., speeding, running red light, unsafe merge, unsafe lane change, not stopping for stop sign, not yielding to pedestrians, etc.), time at which the behavior occurred, location at which the behavior occurred, and/or information about the vehicle performing the behavior (e.g., vehicle identifier such as license plate, color of vehicle, make of vehicle, mode of vehicle, vehicle brand, vehicle type)”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                               	
	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661